Hon. Frank J. Rogers Commissioner Division of Criminal Justice Services
This is in response to your March 30, 1979 request for an opinion. In your request, you stated as follows:
  "Is a member on the New York State Crime Control Planning Board an employee of the State for purposes of section 17 of the Public Officers Law?"
Members of the Crime Control Planning Board are appointed by the Governor with the advice and consent of the Senate (Executive Law, Section 843) and receive no compensation for their services with respect to certain statutory duties they must perform in the service of the State (Executive Law, Section 844). Public Officers Law, Section 17 defines an "employee" for purposes of this section to include any person holding a position by appointment in the service of the State whether or not compensated. Therefore, it is my opinion, that membership on the Board qualifies an individual as an "employee" for purposes of Section 17 of the Public Officers Law.
Of course, indemnification from judgments or settlements in actions, and the defense of an employee by the Attorney General will depend upon a case by case determination as to whether or not the employee in question was acting within the scope of his or her public employment or duties and whether or not injury or damage resulted from his or her intentional wrongdoing or recklessness.